United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41105
                          Summary Calendar



ESAU LAMPKIN,

                                     Plaintiff-Appellant,

versus

A.D. CASKEY, Warden; R. VILLARREAL, Warden; R. GONZALEZ,
Warden; LIEVENAT; YOLANDA CHAVEZ; UNIVERSITY OF TEXAS
MEDICAL BRANCH HEALTH MANAGEMENT INFORMATION DEPARTMENT;
JOSEPHINE SESSION, Medical Doctor; MONTOLVEA; JAMIE
SPENCER; CANTU; S. MERCADO, Medical Doctor; M. LAWSON
INVESTIGATIONS DIVISION; P.A. GOMEZ; AHIA SHABAAZ;
WESTERN REGION MEDICAL UNIVERSITY OF TEXAS MEDICAL BRANCH
CORRECTIONAL MANAGED HEALTHCARE; AMERICANS WITH
DISABILITIES, (ADA); R. MARTICEK ADMINISTRATIONS OF
MEDICAL; A. SALAZAR; E.L. PEREZ, Lieutenant; GUY SMITH;
R. MARTICEK,

                                     Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. 7:03-CV-205
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Esau Lampkin, Texas prisoner # 864512, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).   He argues that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41105
                                  -2-

district court abused its discretion in dismissing his complaint

without giving him an opportunity to amend it and without

considering his objections and his postjudgment motions.

     Lampkin has not shown that the district court abused its

discretion in dismissing his complaint as frivolous.     The record

indicates that he received substantial medical care for his

bunions and back pain during his incarceration.     He has not shown

that he would have been able to allege additional facts which

would have been nonfrivolous or sufficient to state a claim if he

had been allowed to file an amended complaint.     Unsuccessful

medical treatment, medical negligence, malpractice, or

disagreement with medical treatment does not constitute

deliberate indifference to serious medical needs.      Banuelos v.

McFarland, 41 F.3d 232, 235 (5th Cir. 1995); Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).    Because he has not shown that

the defendants were deliberately indifferent to his serious

medical needs, the district court did not abuse its discretion in

dismissing his complaint as frivolous.      See Banuelos, 41 F.3d at

235; Varnado, 920 F.2d at 321.    Further, the district court

implicitly considered his objections to the magistrate judge’s

report and considered and denied his postjudgment motions.

     Lampkin’s appeal is without arguable merit and, therefore,

is dismissed as frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.    The district court’s

dismissal of his complaint and the dismissal of this appeal count
                           No. 04-41105
                                -3-

as strikes under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Lampkin is cautioned that

if he accumulates three strikes under 28 U.S.C. § 1915(g), he

will not be able to proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).   Lampkin’s motions for oral

argument and extraordinary relief are also denied.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING ISSUED.